[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                Nov. 24, 2009
                               No. 09-12979                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D. C. Docket No. 91-00300-CR-T-17-B

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

RALPH E. BRAZEL, JR.,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (November 24, 2009)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Leonard E. Clark, appointed counsel for Ralph Brazel, Jr., has filed a motion
to withdraw on appeal and filed a brief pursuant to Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the district

court’s denial of § 3582(c)(2) relief is AFFIRMED.




                                           2